DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on December 7, 2021.  This drawing is acceptable.
Specification
The substitute specification filed December 7, 2021 has been entered because it conforms to 37 CFR 1.125(b).
Response to Arguments
Applicant’s arguments, see page 10, filed December 7, 2021, with respect to the rejection of claim 61 under 35 USC 102(a)(1) in view of Fadda et al. have been fully considered and are persuasive in view of the cancellation of claim 61.  The rejection of claim 61 under 35 USC 102(a)(1) in view of Fadda et al. has been withdrawn. 
Applicant’s arguments, see page 10, filed December 7, 2021, with respect to the rejection of claim 61 under 35 USC 102(a)(2) in view of Sallent Soler et al. have been fully considered and are persuasive in view of the cancellation of claim 61.  The rejection of claim 61 under 35 USC 102(a)(2) in view of Sallent Soler et al. has been withdrawn. 
Allowable Subject Matter
Claims 42 – 60 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims are allowed for reasons of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622